UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02265 ­­ Value Line Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended6/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street J u n e 3 0 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK Stae Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT Pricewater houseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue The Value Line Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00072833 The Value Line Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six-month period ended June 30, 2010. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. In our previous reports to you, we stated that we had taken steps to improve the performance of the Value Line Fund, Inc. (the “Fund”). These measures are paying off in 2010. Your Fund showed a total return of -0.59% for the six-month period, versus a total return of -6.65% for the benchmark the Standard & Poor’s 500 Stock Index. 1 The Fund’s revamping consisted of two important measures. First, we broadened the portfolio’s stock selection universe to encompass the top three Ranks of the Value Line Timeliness Ranking System, rather than only Rank 1’s. This allows greater diversification of the portfolio, reducing volatility and risk. It also results in decreased turnover of portfolio holdings, lowering trading expenses. The Fund’s newly expanded stock selection universe allows us to implement our disciplined investment strategy to full advantage. We invest in proven winnersthose companies that have established five to ten year records of superior relative earnings growth and stock price growth. In addition, we give priority to companies demonstrating strong short-term, quarter to quarter relative earnings momentum and stock price momentum. If a holding later falters on these criteria, we do not hesitate to replace it with a stock showing superior strength. The Fund invests in companies of all sizes. Its approximately 150 holdings are well-diversified in that respect, comprised of about 30% large-capitalization companies, 40% mid-cap and 30% small-cap. The enclosed schedule of investments also makes evident the Fund’s wide diversification across industry classifications. Thank you for investing with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 The Value Line Fund, Inc. Fund Shareholders Economic Observations (unaudited) The recession, which commenced in the latter stages of 2007 and proved long and disruptive, ended last year to all intents and purposes, although the National Bureau of Economic Research, which assigns beginning and ending dates to such downturns, has yet to rule officially on the matter. In all, the business contraction—which produced a succession of quarterly declines in the U.S. gross domestic product along with countless other upheavals—apparently concluded with the restoration of GDP growth in the final half of 2009 and the first three months of this year. The nascent up cycle in this country has been underpinned so far by a positive swing in the inventory cycle, a strengthening in business equipment spending, generally better results on the industrial and consumer fronts, and some selective signs of stability on the housing front—which remains among the weakest links in the economic recovery chain. Going forward, the upturn should be supported by improving consumer and industrial activity, and further stabilization in the troubled housing sector. It is worth noting that the prospective rate of GDP growth in 2010 is likely to be 3%, or so which is modestly below the historical norm of 3%-4%. The slight underperformance is traceable to lingering softness in the aforementioned housing market and the employment sector. Until those areas show more sustained strength, we may not see the materially higher levels of consumer spending needed for stronger business growth. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. Other contributing factors included a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in the unemployment rate, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some months yet—notably the aforementioned weakness in housing and job growth. Such prospective difficulties underscore why we expect modestly below-trend rates of GDP growth for now. Encouragingly, though, most business barometers are now either stabilizing or improving. Meanwhile, one evolving concern, and a reason we are taking a somewhat cautious view of things at the moment, is the deterioration in the outlook across parts of Europe stemming from the proliferation of sovereign-debt worries in Greece, and to a lesser degree in Portugal, Spain, Ireland, and the United Kingdom. True, the European Union recently has fashioned a bailout package for Greece and other troubled nations in the euro zone. However, at this point, it is too soon to gauge whether these ambitious steps will be sufficient to stem the tide of concern on the Continent. It is also premature to make a determination as to whether or not Europe’s woes will have an effect along our shores. Our sense, at this point, is that our own recovery will not be seriously threatened. However, some fallout is likely, especially as the sinking euro makes our exports more costly overseas, potentially reducing a key source of our own prosperity. Finally, inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has now moved onto a more stable and largely benign path. Going forward, we expect pricing to chart an uneven course, with often sizable swings in oil and commodities being the norm, as the economy’s evolving expansion most likely continues. On average, we think prices will increase less sharply over the next year or two than they did before the 2007-2009 recession. Looking further out, we see pricing pressures developing later on in the business up cycle—as is only natural—as demand for labor and materials revives. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we now think the Fed is unlikely to raise interest rates until early next year. Once it does opt to tighten, we believe it will do so gingerly. That is because the risks to the sustainability of the up cycle seem too great for the lead bank to move to a materially tighter monetary policy anytime soon—particularly given the volatility in Europe. 3 The Value Line Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 through June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/10 Ending account value 6/30/10 Expenses paid during period 1/1/10 thru 6/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.89% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.98% gross of nonrecurring legal fee reimbursement. 4 The Value Line Fund, Inc. Portfolio Highlights at June 30, 2010 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Edwards Lifesciences Corp. $ % Priceline.com, Inc. $ % Cognizant Technology Solutions Corp. Class A $ % Green Mountain Coffee Roasters, Inc. $ % Sybase, Inc. $ % ResMed, Inc. $ % Novo Nordisk A/S ADR $ % TreeHouse Foods, Inc. $ % TJX Companies, Inc. (The) $ % Express Scripts, Inc. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 The Value Line Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (99.4%) CONSUMER DISCRETIONARY (19.4%) Aaron’s, Inc. $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Deckers Outdoor Corp. * DIRECTV Class A * Dollar Tree, Inc. * Expedia, Inc. Gildan Activewear, Inc. * Guess?, Inc. J. Crew Group, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * National Presto Industries, Inc. Netflix, Inc. * O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Peet’s Coffee & Tea, Inc. * PF Chang’s China Bistro, Inc. Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Tupperware Brands Corp. Unifirst Corp. Warnaco Group, Inc. (The) * Yum! Brands, Inc. CONSUMER STAPLES (11.8%) British American Tobacco PLC ADR Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Shares Value Cott Corp. * $ Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. J&J Snack Foods Corp. Lancaster Colony Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. * ENERGY (1.1%) Core Laboratories N.V. Enbridge, Inc. Southwestern Energy Co. * FINANCIALS (3.4%) AFLAC, Inc. Bank of Montreal BlackRock, Inc. Knight Capital Group, Inc. Class A * Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (21.3%) Allergan, Inc. AmerisourceBergen Corp. Bio-Rad Laboratories, Inc. Class A * Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. Covance, Inc. * Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp. * Express Scripts, Inc. * See Notes to Financial Statements. 6 The Value Line Fund, Inc. June 30, 2010 Shares Value Haemonetics Corp. * $ Henry Schein, Inc. * Hospira, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Life Technologies Corp. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Sirona Dental Systems, Inc. * Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * Thoratec Corp. * Volcano Corp. * INDUSTRIALS (15.0%) Alliant Techsystems, Inc. * AMETEK, Inc. Applied Signal Technology, Inc. Copart, Inc. * Cubic Corp. Danaher Corp. Donaldson Co., Inc. Elbit Systems Ltd. HEICO Corp. IHS, Inc. Class A * ITT Corp. Kansas City Southern * L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The) * Navistar International Corp. * Oshkosh Corp. * Raytheon Co. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Shares Value Toro Co. (The) $ United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. * INFORMATION TECHNOLOGY (17.4%) Accenture PLC Class A Acme Packet, Inc. * Advent Software, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Dolby Laboratories, Inc. Class A * Equinix, Inc. * F5 Networks, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * MasterCard, Inc. Class A MAXIMUS, Inc. MICROS Systems, Inc. * Open Text Corp. * Oracle Corp. OSI Systems, Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Sybase, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * MATERIALS (7.9%) Ball Corp. Crown Holdings, Inc. * See Notes to Financial Statements. 7 The Value Line Fund, Inc. Schedule of Investments (unaudited) Shares Value FMC Corp. $ NewMarket Corp. Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.1%) Telefonica S.A. ADR UTILITIES (2.0%) ITC Holdings Corp. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (1) (99.4%) (Cost $69,964,895) $ Principal Amount Value SHORT-TERM INVESTMENTS (0.6%) REPURCHASE AGREEMENTS (0.6%) $ With Morgan Stanley, 0.005%, dated 06/30/10, due 07/01/10, delivery value $500,000 (collateralized by $510,000 U.S. Treasury Notes 0.8750%, due 03/31/11, with a value of $513,341) $ TOTAL SHORT-TERM INVESTMENTS (2) (Cost $500,000) (0.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.0%) NET ASSETS (100%) $ Value NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($86,523,616 ÷ 12,782,518 shares outstanding) $ * Non-income producing. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. ADR American Depositary Receipt. See Notes to Financial Statements. 8 The Value Line Fund, Inc. Statement of Assets and Liabilities at June 30, 2010 (unaudited) Assets: Investment securities, at value (Cost - $69,964,895) $ Repurchase agreement (Cost - $500,000) Cash Dividends receivable Other Prepaid expenses Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 12,782,518 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($86,523,616 ÷ 12,782,518 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2010 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $11,061) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Printing and postage Auditing and legal fees Registration and filing fees Custodian fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 9 The Value Line Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2010 (unaudited) and for the Year Ended December 31, 2009 Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Operations: Net investment income/(loss) $ $ ) Net realized gain/(loss) on investments and foreign currency (13,753,709 ) Change in net unrealized appreciation/(depreciation) (2,782,660 ) Net increase/(decrease) in net assets from operations (356,157 ) Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed (6,519,251 ) (9,623,697 ) Net decrease in net assets from capital share transactions (5,800,098 ) (8,417,643 ) Total Decrease in Net Assets (6,156,255 ) (418,950 ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income and accumulated net investment loss, respectively, at end of period $ $ ) See Notes to Financial Statements. 10 The Value Line Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies The Value Line Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long term-growth of capital. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short- term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. During the six months ended June 30, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for thatasset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 11 The Value Line Fund, Inc. June 30, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
